UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-130937 Guangzhou Global Telecom, Inc. (Exact name of small business issuer as specified in its charter) Florida 59-3565377 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Room 1802, North Tower, Suntec Plaza, No. 197 Guangzhou Avenue North Guangzhou, PRC 510075 (Address of principal executive offices) (Zip Code) +86 20 61299413 (Issuer’s telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by a court. Yes oNo x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesoNox State the number of shares outstanding of each of the issuer’s classes of common equity, as of August 20, 2007: 53,090,000 shares of common stock. Transitional Small Business Disclosure Format (check one): Yes o No x TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Information Item 2. Management’s Discussion and Analysis or Plan of Operation Item 3. Controls and Procedures PART II -OTHER INFORMATION Item 1. Legal Proceedings. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Item 3. Defaults Upon Senior Securities. Item 4. Submission of Matters to a Vote of Security Holders. Item 5. Other Information. Item 6. Exhibits and Reports of Form 8-K. SIGNATURES Guangzhou Global Telecom, Inc. Reviewed Consolidated Financial Statements September 30, 2007 and December 31, 2006 (Stated in US Dollars) Contents Pages Independent Accountant's Report 1 Consolidated Balance Sheets 2 - 3 Consolidated Statements of Income 4 Consolidated Statements of Changes in Stockholders' Equity 5 Consolidated Statements of Cash Flows 6 - 7 Notes to Consolidated Financial Statements 8 - 22 SAMUEL H. WONG & CO, LLP CERTIFIED PUBLIC ACCOUNTANTS Board of Directors and Stockholders Guangzhou Global Telecom, Inc. Report of Independent Registered Public Accounting Firm We have reviewed the accompanying consolidated balance sheets of Guangzhou Global Telecom, Inc. as of September 30, 2007 and December 31, 2006, and the related consolidated statements of income and cash flows for the nine-month and three-month periods ended September 30, 2007 and September 30, 2006. These interim consolidated financial statements are the responsibility of the Company's management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim consolidated financial statements for them to be in conformity with U.S. generally accepted accounting principles. /s/Samuel H. Wong & Co., LLP South San Francisco, California Samuel H. Wong & Co., LLP October 13, 2007 Certified Public Accountant South San Francisco Head Office: Shanghai Representative Office: Hong Kong Office: 400 Oyster Point Blvd., Suite 122 1266 Nan Jing West Road Cosco Tower, Room 4612 So. San Francisco, CA 94080, U.S.A. 39/F, Plaza 66, Shanghai 183 Queen's Road Central, Hong Kong Tel:(415) 732-1288 P.R.C. 200040 Tel:(852) 2526-9262, 2802-4878 Fax:(415) 397-9028 Tel: (8621) 6288-0058 Fax:(852) 2815-4726, 2511-3538 Mobile: (415) 609-6789 Mobile: (86) 138-1779-1830 Mobile: (852) 6092-6552 Email: swongcpa@aol.com Fax: (8421)6288-0058 Email: swongcpa©netvigator.com Website: http://www.swongcpa.com F-1 Guangzhou Global Telecom, Inc Consolidated Balance Sheets AtSeptember 30, 2007 and 31 December, 2006 (Stated in US Dollars) Note ASSETS 2007 2006 Current assets Cash 2(e) $ 1,662,112 $ 37,148 Prepayment and Other Receivable 4 1,558,127 990,906 Note Receivable 5 39,285 343,143 Due from Related Party 11 269,536 258,962 Due from shareholder 11 618,982 - Acquisition Receivable - 500,000 Inventory 2(g) 12,645 8,962 Total Current Assets 4,160,687 2,139,121 Long term assets Property, Plant & Equipment, Net 2(h),6 145,212 63,108 Security Deposits 10,917 29,998 Goodwill 174,172 - Total Assets $ 4,490,988 $ 2,232,227 LIABILITIES & STOCKHOLDERS' EQUITY Liabilities Current Liabilities Taxes Payable $ 66,803 $ 15,893 VAT Payable 7 1,197,459 899,516 Income Tax Payable 2(n) 141,334 48,722 Due to Shareholder 11 - 36,948 Acquisition Commitment - 485,000 Accrued Liabilities and Other Payable 132,825 9,646 Convertible Debenture - Current Portion 9 785,848 - Total Current Liabilities 2,324,269 1,495,725 Long term Liabilities Convertible Debenture - Non-Current Portion 9 665,335 Total Liabilities $ 2,989,604 $ 1,495,725 See notes to consolidated statements and accountant's report F-2 Guangzhou Global Telecom, Inc Consolidated Balance Sheets (Continued) AtSeptember 30, 2007 and 31 December, 2006 (Stated in US Dollars) Stockholders' Equity Common Stock US$0.01 par value; 75,000,000 authorized; 53,170,000 and 52,890,000 issued and outstanding as ofSeptember 30, 2007 and December 31, 2006 respectively 10 $ 531,700 $ 528,900 Additional-paid-in capital 10 1,067,639 - Subscription Receivable - (86,384 ) Other Comprehensive Income 2(p) 34,988 25,664 Retained Earnings (132,943 ) 268,322 Total Stockholders' Equity 1,501,384 736,502 Total Liabilities & Stockholders' Equity $ 4,490,988 $ 2,232,227 See notes to consolidated statements and accountant’s report F-3 Guangzhou Global Telecom, Inc Consolidated Statements of Income For the three months and the nine months ended September 30, 2007 and 2006 (Stated in US Dollars) For the three months ended For the nine months ended September30, September30, 2007 2006 2007 2006 Note Revenues Sales 2(j) $ 6,417,955 351,162 $ 15,016,769 6,963,297 Cost of Sales 6,014,799 225,689 14,233,807 5,737,757 Gross profit $ 403,156 125,473 $ 782,962 1,225,540 Operating Expenses Selling expenses 56,897 30,933 198,110 500,847 Administrative and general expenses 238,364 74,859 419,060 560,090 Total Operating Expense 295,261 105,792 617,170 1,060,937 Operating Income $ 107,895 19,681 165,792 164,603 Other Income & Expense Interest income - - 10,842 - Other expense (486,618 ) (271 ) (487,556 ) (1,468 ) Total Other Income and Expense (486,444 ) (271 ) (476,714 ) (1,468 ) Income tax 2(n) 51,252 9,506 90,060 34,768 Net income $ (429,801 ) 9,904 $ (400,982 ) 128,367 Basic net income per common share $ 0.0081 0.0002 $ (0.0076 ) 0.0024 Basic weighted average common shares outstanding 53,170,000 52,890,000 53,050,000 52,890,000 Diluted net income per common share $ (0.0055 ) 0.0002 $ (0.0050 ) 0.0024 See notes to consolidated statements and accountant’s report F-4 Guangzhou Global Telecom, Inc Consolidated Statements of Changes in Stockholders’ Equity for the three months ended June 30, 2007 and the year ended December 31, 2006 (Stated in US Dollars) Total Additional- Other Number of Share Common Stock paid-in Capital Subscription Receivable Comprehensive Income Retained Earnings Total Balance, January 1, 2006 52,890,000 $ 528,900 - (86,384 ) 5,488 294,904 742,908 Net income/ loss - 221,145 221,145 Dividend - (247,727 ) (247,727 ) Foreign currency translation adjustment - 20,176 - 20,176 Balance, December 31, 2006 52,890,000 $ 528,900 - (86,384 ) 25,664 268,322 736,502 Total Additional- Other Retained Earnings Number of Share Common Stock paid-in Capital Subscription Receivable Comprehensive Income (Accumulated Losses) Total Balance, June 1, 2007 53,090,000 $ 530,900 346,616 - 46,447 296,858 1,220,821 Issue new share 80,000 800 61,600 - - - 62,400 Net income/ loss - (429,801 ) (429,801 ) Issue convertible debenture and shares purchase warrant - - 659,423 - - - 659,423 Foreign currency translation adjustment - (11,459 ) - (11,459 ) Balance,September 30, 2007 53,170,000 $ 531,700 1,067,639 - 34,988 (132,943 ) 1,501,384 See notes to consolidated statements and accountant’s report F-5 Guangzhou Global Telecom, Inc Consolidated Statements of Cash Flows for the three months and the six months ended June 30, 2007 (Stated in US Dollars) Or the three months ended For the nine month ended September 30, September 30, 2007 2006 2007 2006 Cash Flow from Operating Activities USD USD USD USD Cash Received from Customers $ 6,417,954 30,468 $ 15,145,068 6,515,691 Cash Paid to Suppliers (6,400,282 ) 7,708 (14,755,412 ) (5,312,556 ) Cash Paid for Selling, Administrative and General Expenses (152,767 ) (156,437 ) (440,189 ) (1,055,701 ) Settlement of Advance to Related Parties (262,677 ) Cash Paid to Director (349,890 ) (600,111 ) Cash Paid for Other Expenses (375,050 ) (375,977 ) Cash Used in Operating Activities $ (860,035 ) (118,261 ) $ (1,026,621 ) (115,243 ) Cash Flows from Investing Activities Settlement of / (Investment in) Notes Receivable $ 180,065 324,428 4,542 Purchase of Property, Plant & Equipment (57,556 ) (111,148 ) (3,708 ) Acquisition of equity shares in a subsidiary (37,500 ) (37,500 ) Cash Sourced in Investing Activities 85,009 175,780 834 Cash Flows from Financing Activities Private Investor's Deposit For Purchase of Common Stock 475,000 Advance Received from Shareholder 10,260 Issue of convertible debenture 1,999,038 1,999,038 Cash Sourced in Financing Activities $ 1,999,038 $ 2,484,298 Net Increase/(Decrease) in Cash & Cash Equivalents for the Period 1,224,012 (118,261 ) 1,633,457 (114,409 ) Effect of Currency Translation (18,527 ) 1,628 (8,493 ) 3,662 Cash & Cash Equivalents at Beginning of Period 456,627 208,909 37,148 203,023 Cash & Cash Equivalents at End of Period $ 1,662,112 92,276 $ 1,662,112 92,276 See notes to consolidated statements and accountant’s report F-6 Guangzhou Global Telecom, Inc. Reconciliation of Net Income to Cash Flow Used in Operating Activities For the three months and the nine months ended September 30, 2007 and 2006 (Stated in US Dollars) For the three months ended For the nine months ended September 30, September 30, 2007 2006 2007 2006 USD USD USD USD Net Income / Loss $ (429,801 ) 9,904 $ (400,982 ) 128,367 Adjustments to Reconcile Net Income to Net Cash Used in Operating Activities: Depreciation 14,123 10,729 32,613 25,257 Interest expense on convertible debenture 104,454 - 104,454 - Interest expense on Share Purchase Warrant 7,114 - 7,114 - Increase in Other Receivable an Prepayment (430,365 ) (264,727 ) (530,906 ) (373,820 ) Increase in Due from Related Parties - - - (172,169 ) Increase in Due from Shareholder (349,890 ) - (600,111 ) - Decrease/(Increase) in Inventory 44,881 641,109 (2,502 ) 577,684 Decrease in Rental Deposits 3,514 19,920 - Decrease in Accounts Payable - (153,603 ) - (123,670 ) Increase/(Decrease) in Taxes Payable 29,100 (34,546 ) 55,112 (33,747 ) Decrease in Accrued Liabilities and Other Payable (7,934 ) (327,127 ) (56,365 ) (416,571 ) Increase in VAT Payable 104,106 - 255,764 248,231 Increase in Income Tax Payable 50,663 - 89,268 25,195 Total of all adjustments (430,234 ) (128,165 ) (625,639 ) (243,610 ) Net Cash Used in Operating Activities $ (860,035 ) (118,261 ) $ (1,026,621 ) (115,243 ) See notes to consolidated statements and accountant’s report F-7 Guangzhou Global Telecom, Inc Note to the Financial Statements For the three-month periods ended September 30, 2007 and the year ended December 31, 2006 (Stated in US Dollars) 1. ORGANIZATION AND PRINICPAL ACTIVITIES Guangzhou Global Telecom, Inc. (the Company) formerly Avalon Development Enterprise, Inc. was incorporated in the State of Florida, United States (an OTCBB Company) on March 29, 1999. On March 27, 2007, the Company underwent a reverse-merger with Global Telecom Holding Limited (GTHL, a British Virgin Islands (BVI) Company incorporated on April 1, 2004 under the British Virgin Islands International Business Companies Act (CAP. 291)) and its wholly-owned subsidiary Guangzhou Global Telecommunication Company Limited (GGT, established on December 4, 2004 in PRC with a registered and paid-up capital of $375,307 (RMB 3,030,000)) involving an exchange of shares whereby the Company issued an aggregate of 39,817,500 shares of common stock in exchange for all of the issued and outstanding shares of GTHL. In connection with the reverse merger, the Company issued 200,000 shares of common stock to Zenith Capital Management LLC in April 2007 at a price of $2.50 per share. For financial reporting purposes, these two transactions are classified as a recapitalization of Guangzhou Global Telecom, Inc. and the historical financial statements of GTHL. The accompanying consolidated financial statements were adjusted to reflect the effects of the recapitalization, at September 30, 2007 as well as retroactively at December 31, 2006 as if these two transactions occurred at the beginning of the year ended December 31, 2006 in wake of the reverse-merger presentation. During the three months ended September 30 2007, the Company newly established 4 subsidiaries namely Zhengzhou Global Telecom Equipment Limited (ZGTE), Macau Global Telecom Company Limited (MGT), Huantong Telecom Hongkong Holding Limited (HTHKH) and Huantong Telecom Singapore Company PTE Limited (HTS) with capital of RMB 500,000, Macau Dollar 300,000, Hong Kong Dollar 100 and Singapore Dollar 200,000 respectively. The Company, through its subsidiaries, is principally engaged in the distribution and trading of rechargeable phone cards, cellular phones and accessories within the City of Guangzhou, Guangdong Province, PRC. Customers of the Company embrace wholesalers, retailers and final users. The Company now operates in a leased facility located at Room 29D, Block E, Zhu Jiang Di Jing Hao Jing Qian, Haizhu Qu, City of Guangzhou. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (a)Method of Accounting The Company maintains its general ledger and journals with the accrual method of accounting for financial reporting purposes. The financial statements and notes are representations of management. Accounting policies adopted by the Company conform to generally accepted accounting principles in the United States of America and have been consistently applied in the presentation of financial statements, which are compiled on the accrual basis of accounting. F-8 Guangzhou Global Telecom, Inc Note to the Financial Statements For the three-month periods ended September 30, 2007 and the year ended December 31, 2006 (Stated in US Dollars) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) (b)Consolidation The consolidated financial statements include the Company and its six wholly-owned subsidiaries GTHL, GGT, ZGTE, HTS, HTHKH and MGT. The consolidated financial statements are compiled in accordance with generally accepted accounting principles in the United States of America. All significant inter-company accounts and transactions have been eliminated. (c)Economic and Political Risks The Company's operations in the PRC are subject to special considerations and significant risks not typically associated with companies in North America and Western Europe. These include risks associated with, among others, the political, economic, legal environment and foreign currency exchange. The Company's results may be adversely affected by changes in the political and social conditions in the PRC, and by changes in governmental policies with respect to laws and regulations, anti-inflationary measures, currency conversion, restriction on international remittances, and rates and methods of taxation, among other things. (d)Use of Estimates Our discussion and analysis is based upon our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. In preparing financial statements in conformity with accounting principles generally accepted in the United States of America, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the dates of the financial statements, as well as the reported amounts of revenues and expenses during the reporting years. These accounts and estimates include, but are not limited to, the estimation on useful lives of property, plant and equipment. Actual results could differ from those estimates. (e)Cash and Cash Equivalents The Company considers all cash and other highly liquid investments with initial maturities of three months or less to be cash equivalents. The Company does not maintain any bank accounts in the United States of America. (f)Accounts Receivable-Trade Trade receivables are recognized and carried at the original invoice amount less allowance for any uncollectible amounts. An allowance for doubtful accounts is made when recovery of the full amount is doubtful. F-9 Guangzhou Global Telecom, Inc Note to the Financial Statements For the three-month periods ended September 30, 2007 and the year ended December 31, 2006 (Stated in US Dollars) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) (g)Inventories Inventories are stated at the lower of cost or market value. Cost is computed using the first-in, first-out method and includes all costs of purchase and other costs incurred in bringing the inventories to their present location and condition. Market value is determined by reference to the sales proceeds of items sold in the ordinary course of business or estimates based on prevailing market conditions. The inventories are telecommunication products such as mobile phone, rechargeable phone cards, smart chip, and interactive voice response cards. (h)Property, Plant, and Equipment Property, plant and equipment are carried at cost net of accumulated depreciation. Depreciation is provided over their estimated useful lives, using the straight-line method with no salvage value. Estimated useful lives of the property, plant and equipment are as follows: Equipment 5 years Furniture and Fixtures 5 years Leasehold Improvement 5 years Motor Vehicles 3 years Software 3 years (I)Accounting for Impairment of Long-Lived Assets The Company adopted Statement of Financial Accounting Standards No. 144, "Accounting for the Impairment or Disposal of Long-Live Assets" ("SFAS 144"), which addresses financial accounting and reporting for the impairment or disposal of long-lived assets. The Company periodically evaluates the carrying value of long-lived assets to be held and used in accordance with SFAS 144.SFAS 144 requires impairment losses to be recorded on long-lived assets used in operations when indicators of impairment are present and the undiscounted cash flows estimated to be generated by those assets are less than the assets' carrying amounts. In that event, a loss is recognized based on the amount by which the carrying amount exceeds the fair market value of the long-lived assets. The long-lived assets held and used by the Company are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of assets may not be recoverable. It is reasonably possible that these assets could become impaired as a result of technology or other industry changes. Determination of recoverability of assets to be held and used is by comparing the carrying amount of an asset to future net undiscounted cash flows to be generated by the assets. If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the assets exceeds the fair value of the assets. Assets to be disposed of are reported at the lower of the carrying amount or fair value less costs to sell. During the reporting periods, there was no impairment loss. F-10 Guangzhou Global Telecom, Inc Note to the Financial Statements For the three-month periods ended September 30, 2007 and the year ended December 31, 2006 (Stated in US Dollars) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) 0) Revenue Recognition Revenue from the sale of the products is recognized on the transfer of risks and rewards of ownership, which generally coincides with the time when the goods are delivered to customers and the title has passed. (k)Advertising The Company expensed all advertising costs as incurred. (1) Research and Development All research and development costs are expensed as incurred. (m) Foreign Currency Translation The Company maintains its financial statements in the functional currency. The functional currency of the Company is the Renminbi (RMB). However, the accompanying financial statements are presented in United States dollars. Monetary assets and liabilities are translated at year-end exchange rates whereas revenues and expenses are translated at average exchange rates of the period. Capital accounts- and fixed Assets/Long Term Assets are translated at the actual historical exchange rates when the capital transactions occurred. Any translation adjustments resulting are not included in determining net income, but are included in foreign exchange adjustment to other comprehensive income, as a component of stockholders' equity. Exchange Rates 2007 2006 RMB : US$ exchange rate as at September 30, 7.5108 7.9087 Average RMB : US$ exchange rate for the three months ended September 30, 7.5618 7,9672 RMB is not freely convertible into foreign currency and all foreign exchange transactions must take place through authorized institutions. No representation is made that the RMB amounts could have been, or could be, converted into US$ at the rates used in translation. F-11 Guangzhou Global Telecom, Inc Note to the Financial Statements For the three-month periods ended September 30, 2007 and the year ended December 31, 2006 (Stated in US Dollars) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) (n) Income Taxes The Company uses the accrual method of accounting to determine and report its taxable reduction of income taxes for the year in which they are available. The Company has implemented Statement of Financial Accounting Standards (SFAS) No. 109, Accounting for Income Taxes. Income tax liabilities computed according to the United States, People's Republic of China (PRC) and Hong Kong SAR tax laws are provided for the tax effects of transactions reported in the financial statements and consists of taxes currently due plus deferred taxes related primarily to differences between the basis of fixed assets and intangible assets for financial and tax reporting. The deferred tax assets and liabilities represent the future tax return consequences of those differences, which will either be taxable or deductible when the assets and liabilities are recovered or settled. Deferred taxes also are recognized for operating losses that are available to offset future income taxes. A valuation allowance is created to evaluate deferred tax assets if it is more likely than not that these items will either expire before the Company is able to realize that tax benefit, or that future realization is uncertain. In respect of the Company's subsidiaries domiciled and operated in China and Hong Kong, the taxation of these entities can be summarized as follows: · GGT located in the city of Guangzhou PRC, and in accordance with the relevant tax laws and regulations of PRC, the corporation is subject to Enterprise Income Taxes ("EIT") at statutory rate of 33% which comprises 30% national income tax and 3% local income tax. However, the Company is a telecommunication company, and in accordance with the relevant regulations regarding the favorable tax treatment for this industry, GGT is entitled to have 100% and 50% tax exemption for the first (2005) and the second (2006) year respectively. · GTHL is subject to Hong Kong profits tax at tax rate of 17.5%. · The Company is subject to United States Tax according to Internal Revenue Code Sections 951 and 957. Corporate income tax is imposed on progressive rates in the range of: Taxable Income Rate Over But not over Of Amount Over 15% 0 50,000 0 25% 50,000 75,000 50,000 34% 75,000 100,000 75,000 39% 100,000 335,000 100,000 34% 335,000 10,000,000 335,000 35% 10,000,000 15,000,000 10,000,000 38% 15,000,000 18,333,333 15,000,000 35% 18,333,333 - 0 Based on the consolidated net income for the three months ended September 30, 2007, the Company shall be taxed at the 15% tax rate. F-12 Guangzhou Global Telecom, Inc Note to the Financial Statements For the three-month periods ended September 30, 2007 and the year ended December 31, 2006 (Stated in US Dollars) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) (o)Statutory Reserve Statutory reserve refers to the amount appropriated from the net income in accordance with PRC laws or regulations, which can be used to recover losses and increase capital, as approved, and, are to be used to expand production or operations. PRC laws prescribe that an enterprise operating at a profit, must appropriate, on an annual basis, from its earnings, an amount to the statutory reserve to be used for future company development. Such an appropriation is made until the reserve reaches a maximum equalling 50% of the enterprise's capital. However, since GGT being an operating company in PRC does not itself have any foreign shareholders and that the Memorandum and Articles do not provide for such appropriation, the Company is therefore not required to fund the Statutory Reserve. (p)Other Comprehensive Income Comprehensive income is defined to include all changes in equity except those resulting from investments by owners and distributions to owners. Among other disclosures, all items that are required to be recognized under current accounting standards, as components of comprehensive income are required to be reported in a financial statement that is presented with the same prominence as other financial statements. The Company's current component of other comprehensive income is the foreign currency translation adjustment. (q)Related party transactions A related party is generally defined as (i) any person that holds 10% or more of the Company's securities including such person's immediate families, (ii) the Company's management, (iii) someone that directly or indirectly controls, is controlled by or is under common control with the Company, or (iv) anyone who can significantly influence the financial and operating decisions of the Company. A transaction is considered to be a related party transaction when there is a transfer of resources or obligations between related parties. (See Note 11) F-13 Guangzhou Global Telecom, Inc Note to the Financial Statements For the three-month periods ended September 30, 2007and the year ended December 31, 2006 (Stated in US Dollars) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) (r)Accounting for Derivative instruments The Company designates its derivatives based upon the criteria established by SFAS No. 133, Accounting for Derivative Instruments and Hedging Activities, which establishes accounting and reporting standards for derivative instruments, including certain derivative instruments embedded in other contracts, and for hedging activities. SFAS 133, as amended by SFAS 138 and SFAS 149, requires that an entity recognize all derivatives as either assets or liabilities in the statement of financial position and measure those instruments at fair value. The accounting for the changes in the fair value of the derivative depends on the intended use of the derivative and the resulting designation. For a derivative designated as a fair value hedge, the gain or loss is recognized in earnings in the period of change together with the offsetting loss or gain on the hedged item due to the risk being hedged. For a derivative designated as a cash flow hedge, the effective portion of the derivative's gain or loss is initially reported as a component of accumulated other comprehensive income (loss) and is subsequently reclassified to earnings when the hedge exposure affects earnings. The ineffective portion of the hedge is reported in earnings immediately. For a derivative that does not qualify as a fair value hedge or cash flow hedge, the change in fair value is recognized in net income in the current period. It is the Company's policy to classify all of its derivative instruments for cash flow purposes as operating activities. (s)Goodwill Goodwill represents the excess of the purchase price over the fair value of the net tangible and identifiable intangible assets acquired in a business combination. In accordance with Statement of Financial Accounting Standards ("SFAS") No. 142, "Goodwill and Other Intangible Assets", goodwill is no longer subject to amortization. Rather, goodwill is subject to at least an annual assessment for impairment, applying a fair-value based test. Fair value is generally determined using a discounted cash flow analysis. F-14 Guangzhou Global Telecom, Inc Note to the Financial Statements For the three-month periods ended September 30, 2007 and the year ended December 31, 2006 (Stated in US Dollars) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) (t)Recent accounting pronouncements In February 2006, the FASB issued a SFAS 155, "Accounting for Certain Hybrid Financial Instruments" to amend FASB Statements No. 133, Accounting for Derivative Instruments and Hedging Activities, and No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities. This statement permits fair value remeasurement for any hybrid financial instrument that contains an embedded derivative that otherwise would require bifurcation and eliminate the prohibition on a qualifying special-purpose entity from holding a derivative financial instrument that pertains to a beneficial interest other than another derivative financial instrument. This statement is effective for all financial instruments acquired or issued after the beginning of an entity's first fiscal year that begins after September 15, 2006. In July 2006, the FASB issued FIN 48, Accounting for Uncertainty in Income Taxes—an Interpretation of FASB Statement No. 109, which clarifies the accounting for uncertainty in tax positions. This Interpretation requires that the Company recognizes in its consolidated financial statements the impact of a tax position if that position is more likely than not of being sustained on audit, based on the technical merits of the position. The provisions of FIN 48 are effective for the Company on January 1, 2007, with the cumulative effect of the change in accounting principle, if any, recorded as an adjustment to opening retained earnings. F-15 Guangzhou Global Telecom, Inc Note to the Financial Statements For the three-month periods ended September 30, 2007 and the year ended December 31, 2006 (Stated in US Dollars) 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) In September 2006, the FASB issued SFAS 157, Fair Value Measurements, which defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS 157 applies under other accounting pronouncements that require or permit fair value measurements, where fair value is the relevant measurement attribute. The standard does not require any new fair value measurements. SFAS 157 is effective for financial statements issued for fiscal year beginning after November 15, 2007, and interim periods within those fiscal years. In September 2006, the SEC issued SAB No. 108, which provides guidance on the process of quantifying financial statement misstatements. In SAB No. 108, the SEC staff establishes an approach that requires quantification of financial statement errors, under both the iron-curtain and the roll-over methods, based on the effects of the error on each of the Company's financial statements and the related financial statement disclosures. SAB No.108 is generally effective for annual financial statements in the first fiscal year ending after November 15, 2006. The transition provisions of SAB No. 108 permits existing public companies to record the cumulative effect in the first year ending after November 15, 2006 by recording correcting adjustments to the carrying values of assets and liabilities as of the beginning of that year with the offsetting adjustment recorded to the opening balance of retained earnings. The Company does not anticipate that the adoption of the above standards will have a material impact on these consolidated financial statements. 3.CONCENTRATION (a)Geographic Risk Since the Company's main business is currently focused in the City of Guangzhou, any change of law or unpredicted deterioration of the existing business condition of the city will impact the Company. (b)Significant Relationships A substantial portion of GGT's business operations depend on mobile telecommunications in PRC; any loss or deterioration of such relationship may result in severe disruption to the business operations impacting the Company's revenue. GGT relies entirely on the networks and gateways of these phone operators to provide its services. The Company's agreements with these operators are generally for a short period of one year and generally do not have automatic renewal provision. If these providers are unwilling to continue with the Company, the Company's ability to conduct its existing business would be adversely affected. F-16 Guangzhou Global Telecom, Inc Note to the Financial Statements For the three-month periods ended September 30, 2007 and the year ended December 31, 2006 (Stated in US Dollars) 4. OTHER RECEIVABLE AND PREPAYMENT Other receivable and prepayment outstanding at September 30, 2007 and December 31, 2006 consisted of three types of accounts, namely (a) over-stocked cellular phone merchandise returned to supplier because of unsatisfactory market conditions and supplier graciously accepted the goods return pending for their disposal of such merchandise before making refund to the Company, (b) Company voluntarily extended financing to business associates for purchase of merchandise in return for 60% of gross profit in those transactions, in lieu of interest, and (c) Company advance payment to supplier for inventories . Type of Account 2007 2006 (a)Goods returned to two suppliers pending for refund - 291,124 (b)Trade financing to business Associates 568,839 699,782 2006: 6 entities 2007: 6 entities (c) Prepayment 989,288 - 2006: nil 2007: 10 entities $ 1,558,127 $ 990,906 F-17 Guangzhou Global Telecom, Inc Note to the Financial Statements For the three-month periods ended September 30, 2007 and the year ended December 31, 2006 (Stated in US Dollars) 5.NOTES RECEIVABLE Notes receivable at September 30, 2007 and December 31, 2006 pertained to the Company's financing of two unrelated business associates without collateral on the following terms: Borrower Term Interest 2007 2006 Wai Zhou Wong Choy Cable Factory On Demand 12% 8,139 155,583 Kit Yeung Twilight Telecommunication & Cable Factory On Demand 12% 31,146 187,560 39,285 343,143 Interest receivable accrued at September 30, 2007 amounted to $24,060 (2006: 25,583). 6.PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment consist of the following as of September 30, 2007 and December 31, 2006: 2007 2006 Category of Asset Equipment 19,225 10,936 Furniture & Fixtures 12,956 11,594 Leasehold Improvement 103,145 24,265 Motor Vehicles 89,190 60,705 224,516 107,500 Less: Accumulated Depreciation (79,304 ) (44,392 ) 145,212 63,108 The depreciation expenses were $14,123 and $10,729 for the three months ended September 30, 2007 and 2006, respectively. F-18 Guangzhou Global Telecom, Inc Note to the Financial Statements For the three-month periods ended September 30, 2007 and the year ended December 31, 2006 (Stated in US Dollars) 7.VAT PAYABLE The Company has been collecting from its customers Value Added Tax (VAT), on behalf of the government. The Company has been granted to pay the balance dues under two installments, which are by September 30, 2007 and March 31, 2008, by the government. The reason of this special arrangement is that the government may waive past due VAT after decision has been made in accordance with regulations for technology zone on tax-exemption matter. 8.LEASE COMMITMENTS The Company leases office space and retail stores under operating leases with non-cancelable terms of less than a year at fixed monthly rent. None of the leases included contingent rentals. Lease expense charged to operations for the three months ended September 30, 2007 and 2006 amounted to $34,367 and $44,729 respectively. Future minimum lease payments under non-cancelable operating leases in the next year until termination of the leases amounted to $7,656 distributed as: For the years endedSeptember 30, 2008 $ 7,656 Total $ 7,656 9. CONVERTIBLE BONDS AND BOND WARRANTS On July 31, 2007, the Company completed a financing transaction with several investors (the "Subscriber") issuing (i) $2,000,000 Fixed Rate Convertible Bonds due in 2009 and (ii) a stock purchase warrant to purchase an aggregate of 2,090,592 shares of our common stock, subject to adjustments for stock splits or reorganizations as set forth in the warrant, that will expire in 2012 (the "Warrants"). The Convertible Bonds were subscribed at a price equal to 87.25% of their principal amount, which is the issue price of $2,285,714 less a 12.5% discount. The Bonds were issued pursuant to, and are subject to the terms and conditions of, a trust deed dated July 31, 2007 (the "Trust Deed"). · Interest Rate. The Bond bears interest at the rate of 8% per annum of the principal amount. · Conversion. Each Bond is convertible at the option of the holder at any time after July 31, 2007 up to July 31, 2009, into shares of our common stock at a fixed conversion price of $0.82 per share. F-19 Guangzhou Global Telecom, Inc Note to the Financial Statements For the three-month periods ended September 30, 2007 and the year ended December 31, 2006 (Stated in US Dollars) 9. CONVERTIBLE DEBENTURE AND BOND WARRANTS (Continued) On July 31, 2007 the Company also entered into a registration rights agreement with the Subscriber pursuant to which the Company agreed to include the Debenture, the Warrants, and the shares of common stock underlying the Debenture and Warrants in a pre-effective amendment to a registration statement that the Company have on file with the SEC. The Company intends to have the registration statement covered the resale of the Debenture, the Warrants, and the shares of common stock underlying the Debenture and Warrants. At July 31, 2007, the date of issuance, the Company determined the fair value of the Debenture to be $2,000,000 The warrants and the beneficial conversion feature were $445,993 and $213,430 respectively, which were determined under the Black-Scholes valuation method. They are included under stockholders' equity as additional paid in capital – stock warrants and additional paid in capital – beneficial conversion feature respectively in accordance with guidance of APB 14 and EITF No. 98-5. Accordingly, the interest discount on the warrants and beneficial conversion feature were recorded, and are being amortized by the straight-line method of 5 years and 2 years respectively. Because of the fact that the Fixed Rate Convertible Debenture contain three separate securities and yet merged into one package, the Debenture security must identify its constituents and establish the individual value as determined by the Issuer as follows: (1 ) Convertible Debenture $ 2,285,714 (2 ) Discount $ 285,714 (3 ) Warrant $ 213,430 (4 ) Beneficial Conversion Feature $ 445,993 The above items (2), (3), and (4) are to be amortized to interest expense over the term of the Debenture by the effective interest method as disclosed in the table below. F-20 Guangzhou Global Telecom, Inc Note to the Financial Statements For the three-month periods ended September 30, 2007 and the year ended December 31, 2006 (Stated in US Dollars) 9. CONVERTIBLE DEBENTURE AND BOND WARRANTS (Continued) The Convertible Debentures Payable, net consists of the following: 2007 2006 USD USD Convertible Debenture - Principal and interest Balance as at beginning of period - - Addition $ 2,000,000 - Redemption - - Interest Charged for the current period 66,326 - Repayment of interest in current period - - Balance as at end of period 2,066,326 - Less: Interest discount – Beneficial conversion feature Balance as at beginning of period - Addition 445,993 - Amortization (37,166 ) - Balance as at end of period 408,827 - Less: Interest Discount - Warrant Balance as at beginning of period - - Addition 213,430 - Amortization (7,114 ) - Balance as at end of period 206,316 - Convertible Debenture, net $ 1,451,183 - The Convertible Debenture was classified as current and non-current as follows 2007 2006 USD USD Non-current portion $ 785,848 - Current Portion 665,335 - $ 1,451,183 - F-21 Guangzhou Global Telecom, Inc Note to the Financial Statements For the three-month periods ended September 30, 2007 and the year ended December 31, 2006 (Stated in US Dollars) 10.COMMON STOCK CAPITAL The Company is authorized by its Memorandum of Association (i.e. equivalent to Articles of Incorporation) to issue a total of 75,000,000 shares at a par value of US$0.01 of which 53,170,000 and 52,890,000 shares at a par value of US$0.01 per share have been issued, paid-up and outstanding as of September 30, 2007 and December 31, 2006. The retroactive presentation of recapitalization upon reverse-merger on March 7, 2007 back to December 31, 2006 is being depicted in the following table: Total common shares issued and outstanding in the shell (Avalon Development Enterprises Inc) prior to reverse-merger: 1,494,000 shares which underwent a 87.5:1 split 13,072,500 shares New issue of shares to shareholders of shell upon reverse-merger in exchange of all of the GTHL shares 39,817,500 shares Total common shares issued and outstanding at December 31, 2006 after stock split 52,890,000 shares The Company issued 200,000 shares of common stock to Zenith Capital Management LLC on April 2, 2007 at a price of $2.50 per share, which was issued at premium of $2.49 per share in excess of par value. The amount of share premium of $498,000 from which is deducted the stock issuance to the original stockholders of $86,384 as well as stock issuance cost $65,000, to derive at a net amount of $346,616 is recognized as additional paid in capital and disclosed in the balance sheet as of September 30, 2007. The Company issued 80,000 shares of common stock to Mr. Li Hanguang , a shareholder of the Company on July 1, 2007 at a price of $0.78 per share, which was issued at premium of $0.77 per share in excess of par value. The issue of this 80,000 common shares together with cash of $150,000 constituted the consideration in respect of the Company's acquisition of the entire equity shares of MGT from a shareholder of the Company (see Note 11). The amount of share premium of $61,600 is recognized as additional paid in capital and disclosed in the balance sheet as of September 30, 2007. 11.RELATED PARTY TRANSACTIONS The following material transactions with related parties during the periods were in the opinion of the directors, carried out in the ordinary course of business and on normal commercial terms: The due from related party at September 30, 2007 and December 31, 2006 were $269,536 and $258,962 respectively. The due from shareholder at September 30, 2007 was $618,982 and the due to shareholders at December 31, 2006 was $36,948. On 1 July 2007, the Group acquired the entire equity shares of MGT from a shareholder of the Company at the consideration of $150,000 and 80,000 common shares of the Company. F-22 Item 2.Management’s Discussion and Analysis or Plan of Operation FORWARD LOOKING STATEMENTS This quarterly report contains forward-looking statements that involve risks and uncertainties.We use words such as anticipate, believe, plan, expect, future, intend and similar expressions to identify such forward-looking statements. You should not place too much reliance on these forward-looking statements.Our actual results are likely to differ materially from those anticipated in these forward-looking statements for many reasons, including the risks faced by us described in this Risk Factors section and elsewhere in this annual report. Plan of Operation During the next twelve months, we expect to take the following steps in connection with the development of our business and the implementation of our plan of operations: In addition to existing hardware distribution and retail sales, in the coming months, we will focus on expanding our services, building a retail presence and developing e-commerce business units in order to build and maintain a high-quality brand and service reputation. We currently serve as a nationally integrated mobile phone handset and pre-paid calling card distributor and provider of mobile handset value-added services. Future products and services include Mobile Messaging Service (“MMS”) and customer service operations. We plan to focus our operations in the coming months on development activities, as they are a fundamental building block to our future financial success. More specifically, we will devote significant resources to identifying and developing new software and value-added services through an expanded network of regional and neighborhood service centers, shops and via a virtual store. We also plan to continue our distribution operations and to introduce current products and new and innovative software and services through an expanded network of regional and neighborhood retail service centers and shops. This new sales channel will allow us to sell direct to the consumer and to cross-sell additional value-added services and add-on products. We anticipate building strong customer relationships in the local communities that are served in order to take advantage of future sales from existing loyal customers and through word of mouth advertisement. We also plan to use our relationships within the distribution network to develop and offer value-added services and connected mobile handset services. After entry into a region, we will consult strategies used by existing and successful operations such as Virgin’s entry into England and America. GTL will penetrate the market in key cities and regions such as Beijing, Zhenzhou and Wuhan first. GTL aims to become the handset service distributor of China Mobile or China Unicom, by segmenting the market (for example, developing special communicated brands for young women) and through a demographically segmented, distributed cost model. Using resources from partners higher in the value chain and close agreements with other services, we will realize maximal profit via bundling communication, handset and value-added services within the networks. We are also seeking a capital investment partner to fund expansion of our sales, distribution, and post-sale customer support in addition to the development of new business units and operations Results of Operation Nine months ended September 30, 2007 compared with nine months ended September 30, 2006 During the nine months ended September 30, 2007, we earned $15,016,769 in revenues as compared to $6,963,297 during the same period ended in 2006, an increase of $8,053,472 or approximately 215%. The increase of revenue is mainly contributed to our efforts on promotion and more acceptance of our services.With new branches opened in Zhengzhou and Wuhan, we will see more sales growth in the following quarters. The gross profit increased from $5,737,757 during the nine months ended September 30, 2006 to $14,233,807 in the same period of 2007. Meanwhile, selling, general and administrative expenses were $238,364 during the three month period ended September 30, 2007 as compared to $74,859 for the same period ended in 2006, an increase of $163,505 or approximately 318.%.This increase is primarily due to placement agent fees provided in our recently private placement. Net loss recorded $400,902 during the nine months ended September 30, 2007, as compared to a net profit of $128,367 during the same period of 2006.The decrease of net profit is mainly due to the decrease of gross profit. Liquidity and Capital Resources Cash used in operating activities were $1,026,621 during the nine months ended September 30, 2007 as compared to cash provided in operating activities of $115,243 for the same period ended in 2006.Cash provided in operating activities during the nine months ended September 30, 2007 mainly consisted of cash received from customers of $15,145,065, by netting off the cash paid for suppliers of $14,755,412, cash paid for selling and general administrative expenses of $440,189, related parties of $600,111 and others $375,977.Cash provided in operating activities for the nine months ended September 30, 2006 mainly resulted from cash received from customers of $6,515,691 by netting off the cash paid to suppliers of $5,312,556, paid for selling and general administrative expenses of $1,055,701, paid to related parties of $262,677. Cash flows provided by investing activities were $175,780 for the nine month period ended September 30, 2007 as compared to $834 provided for the same period of 2006.Cash provided by investing activities during the nine month period ended September 30, 2007 consisted of settlement of note receivable of $324,428 by netting off purchase of property and equipment of $111,148. Cash flows provided by financing activities were $2,484,298 during the nine months period ended September 30, 2007 as compared to zero for the same period of 2006.$475,000 came from the net proceeds from subscription of our common stock and the $10,260 was advance from shareholders.$1,999,038 came from the issuances of convertible debentures. Critical Accounting Pronouncements Guangzhou Global Telecom Inc.’s financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (“GAAP”). GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenue and expense amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. We believe our use if estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. Our significant accounting policies are summarized in Note 2 of our financial statements. While all these significant accounting policies impact its financial condition and results of operations, Equity Ventures views certain of these policies as critical. Policies determined to be critical are those policies that have the most significant impact on Equity Ventures’ consolidated financial statements and require management to use a greater degree of judgment and estimates. Actual results may differ from those estimates. Our management believes that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would cause effect on our consolidated results of operations, financial position or liquidity for the periods presented in this report. Recent Accounting Pronouncements In May 2005, the Financial Accounting Standards Board (FASB) issued SFAS No. 154, "Accounting Changes and Error Corrections" (SFAS 154), which replaces Accounting Principles Board (APB) Opinion No. 20, "Accounting Changes," and SFAS No. 3, "Reporting Accounting Changes in Interim Financial Statements - An Amendment of APB Opinion No. 28." SFAS 154 provides guidance on the accounting for and reporting of accounting changes and error corrections, and it establishes retrospective application, or the latest practicable date, as the required method for reporting a change in accounting principle and the reporting of a correction of an error. SFAS 154 is effective for accounting changes and corrections of errors made in fiscal years beginning after December 15, 2005. The Company adopted SFAS 154 in the first quarter of fiscal year 2007 and does not expect it to have a material impact on its consolidated results of operations and financial condition. In February 2006, the FASB issued SFAS No. 155, "Accounting for Certain Hybrid Financial Instruments-an amendment of FASB Statements No. 133 and 140", to simplify and make more consistent the accounting for certain financial instruments. SFAS No. 155 amends SFAS No. 133, "Accounting for Derivative Instruments and Hedging Activities", to permit fair value re-measurement for any hybrid financial instrument with an embedded derivative that otherwise would require bifurcation, provided that the whole instrument is accounted for on a fair value basis. SFAS No. 155 amends SFAS No. 140, "Accounting for the Impairment or Disposal of Long-Lived Assets", to allow a qualifying special-purpose entity to hold a derivative financial instrument that pertains to a beneficial interest other than another derivative financial instrument. SFAS No. 155 applies to all financial instruments acquired or issued after the beginning of an entity's first fiscal year that begins after September 15, 2006, with earlier application allowed. The adoption of this statement is not expected to have a material effect on the Company's future reported financial position or results of operations. In March 2006, the FASB issued SFAS No. 156, "Accounting for Servicing of Financial Assets, an amendment of FASB Statement No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities". This statement requires all separately recognized servicing assets and servicing liabilities be initially measured at fair value, if practicable, and permits for subsequent measurement using either fair value measurement with changes in fair value reflected in earnings or the amortization and impairment requirements of Statement No. 140. The subsequent measurement of separately recognized servicing assets and servicing liabilities at fair value eliminates the necessity for entities that manage the risks inherent in servicing assets and servicing liabilities with derivatives to qualify for hedge accounting treatment and eliminates the characterization of declines in fair value as impairments or direct write-downs. SFAS No. 156 is effective for an entity's first fiscal year beginning after September 15, 2006. The adoption of this statement is not expected to have a material effect on the Company's future reported financial position or results of operations. In June 2006, the FASB issued FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statements No. 109”. FIN 48 clarifies the accounting for uncertainty in income taxes by prescribing a two-step method of first evaluating whether a tax position has met a more likely than not recognition threshold and second, measuring that tax position to determine the amount of benefit to be recognized in the financial statements. FIN 48 provides guidance on the presentation of such positions within a classified statement of financial position as well as on derecognition, interest and penalties, accounting in interim periods, disclosure, and transition. FIN 48 is effective for fiscal years beginning after December 15, 2006. The adoption of this statement is not expected to have a material effect on the Company's future reported financial position or results of operations. In June 2006, the FASB ratified Emerging Issues Task Force (EITF) Issue No. 06−3 (EITF 06-3), “How Taxes Collected from Customers and Remitted to Governmental Authorities Should Be Presented in the Income Statement (That Is, Gross versus Net Presentation).” EITF 06−3 applies to any tax assessed by a governmental authority that is directly imposed on a revenue producing transaction between a seller and a customer. EITF 06−3 allows companies to present taxes either gross within revenue and expense or net. If taxes subject to this issue are significant, a company is required to disclose its accounting policy for presenting taxes and the amount of such taxes that are recognized on a gross basis. The Company currently presents such taxes net. EITF 06−3 is required to be adopted during the first quarter of fiscal year 2008. These taxes are currently not material to the Company’s financial statements. In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements”. The objective of SFAS 157 is to increase consistency and comparability in fair value measurements and to expand disclosures about fair value measurements. SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS 157 applies under other accounting pronouncements that require or permit fair value measurements and does not require any new fair value measurements. The provisions of SFAS No. 157 are effective for fair value measurements made in fiscal years beginning after November 15, 2007. The adoption of this statement is not expected to have a material effect on the Company's future reported financial position or results of operations. In September 2006, the FASB issued SFAS No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans - an amendment of FASB Statements No. 87, 88, 106, and 132(R)”. This statement requires employers to recognize the over-funded or under-funded status of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income of a business entity or changes in unrestricted net assets of a not-for-profit organization. This statement also requires an employer to measure the funded status of a plan as of the date of its year-end statement of financial position, with limited exceptions. The provisions of SFAS No. 158 are effective for employers with publicly traded equity securities as of the end of the fiscal year ending after December 15, 2006. The adoption of this statement is not expected to have a material effect on the Company's future reported financial position or results of operations. In September 2006, the SEC issued Staff Accounting Bulletin (“SAB”) No. 108, “Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements.” SAB No. 108 addresses how the effects of prior year uncorrected misstatements should be considered when quantifying misstatements in current year financial statements. SAB No. 108 requires companies to quantify misstatements using a balance sheet and income statement approach and to evaluate whether either approach results in quantifying an error that is material in light of relevant quantitative an qualitative factors. SAB No. 108 is effective for period ending after November 15, 2006. The Company is currently evaluating the impact of adopting SAB No. 108 but does not expect that it will have a material effect on its financial statements. In September 2006, the FASB issued FASB Staff Position No. FAS 13-1 (As Amended), “Accounting for Rental Costs Incurred during a Construction Period” (FAS 13-1). This position requires a company to recognize as rental expense the rental costs associated with a ground or building operating lease during a construction period, except for costs associated with projects accounted for under SFAS No. 67, “Accounting for Costs and Initial Rental Operations of Real Estate Projects.” FAS 13-1 is effective for reporting periods beginning after December 15, 2005 and was adopted by the Company in the first quarter of fiscal year 2007. The Company’s adoption of FAS 13-1 will not materially affect its results of operations and financial position. FSP FAS 123(R)-5 was issued on October 10, 2006. The FSP provides that instruments that were originally issued as employee compensation and then modified, and that modification is made to the terms of the instrument solely to reflect an equity restructuring that occurs when the holders are no longer employees, then no change in the recognition or the measurement (due to a change in classification) of those instruments will result if both of the following conditions are met: (a). There is no increase in fair value of the award (or the ratio of intrinsic value to the exercise price of the award is preserved, that is, the holder is made whole), or the antidilution provision is not added to the terms of the award in contemplation of an equity restructuring; and (b). All holders of the same class of equity instruments (for example, stock options) are treated in the same manner. The provisions in this FSP shall be applied in the first reporting period beginning after the date the FSP is posted to the FASB website. The Company does not expect the adoption of FSP FAS 123(R)-5 to have a material impact on its consolidated results of operations and financial condition In February 2007, the Financial Accounting Standards Board (FASB) issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities - Including an Amendment of FASB Statement No. 115”. This statement permits entities to choose to measure many financial instruments and certain other items at fair value. Most of the provisions of SFAS No. 159 apply only to entities that elect the fair value option. However, the amendment to SFAS No. 115 “Accounting for Certain Investments in Debt and Equity Securities” applies to all entities with available-for-sale and trading securities. SFAS No. 159 is effective as of the beginning of an entity’s first fiscal year that begins after November 15, 2007. Early adoption is permitted as of the beginning of a fiscal year that begins on or before November 15, 2007, provided the entity also elects to apply the provision of SFAS No. 157, “Fair Value Measurements”. The adoption of this statement is not expected to have a material effect on the Company's financial statements. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements, financings, or other relationships with unconsolidated entities or other persons, also known as “special purpose entities” (SPEs). Item 3.Controls and Procedures Evaluation of disclosure controls and procedures Under the supervision and with the participation of our management, including our principal executive officer and principal financial officer, we conducted an evaluation of our disclosure controls and procedures, as such term is defined under Rule 13a-15(e) and Rule 15d-15(e) promulgated under the Securities Exchange Act of 1934, as amended (Exchange Act), as of September 30, 2007. Based on this evaluation, our principal executive officer and principal financial officer have concluded that our disclosure controls and procedures are effective to ensure that information required to be disclosed by us in the reports we file or submit under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms and that our disclosure and controls are designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is accumulated and communicated to ourmanagement, including our principal executive officer and principal financial officer, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure Changes in internal controls There were no changes (including corrective actions with regard to significant deficiencies or material weaknesses) in our internal controls over financial reporting that occurred during the quarter ended September 30, 2007 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. PART II - OTHER INFORMATION Item 1.Legal Proceedings. We are currently not a party to any pending legal proceedings and no such actions by, or to the best of our knowledge, against us have been threatened. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. None Item 3.Defaults Upon Senior Securities. None Item 4.Submission of Matters to a Vote of Security Holders. No matter was submitted during the quarter ending September 30, 2007, covered by this report to a vote of our shareholders, through the solicitation of proxies or otherwise. Item 5.Other Information. None Item 6.Exhibits and Reports of Form 8-K. (a) Reports on Form 8-K and Form 8K-A A Form 8-K was filed with the SEC on April 2, 2007 for the dismissal of the previous auditor and appointment of Jewett, Schwartz, Wolfe, and Associates as the new auditor for the Company. On April 11, 2007, an amendment to the Form 8-K for change in auditor was filed with the SEC. A Form 8-K was filed with the SEC on May 14, 2007 for the dismissal of the previous auditor and appointment of Samuel H. Wong & Co. LLP as the new auditor for the Company. (b) Exhibits Exhibit Number Exhibit Title 3.1 Certificate of Incorporation* 3.2 By-Laws * 31.1 Certification of Li Yankuan pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2 Certification of Hu Zhihan pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1 Certification of Li Yankuan pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2 Certification of Hu Zhihan pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. *Incorporated by reference to Exhibit 3.2 to our registration statement on Form SB-2 filed on January 9, 2006 (File no: 333-130937) SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, there unto duly authorized. Guangzhou Global Telecom, Inc. By: /s/ Li Yankuan Li Yankuan Chief Executive Officer Dated: November 15, 2007
